DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C. 103 have been fully considered and are mostly persuasive.  Therefore, the rejection has been withdrawn.  
Specifically, to the extent Applicant argues that Elson does not teach or suggest “determining whether the response is included in a server predicted dialogue path stored in the server,” such arguments are not persuasive. Elson discloses in para 42 that a local dialogue manager may receive a backend response, and in para 35 that the dialogue mixer solicits dialog managers for backend requests. Para 24 of Elson teaches that a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system). These teachings of Elson at least suggest that the backend searchable data repositories include responses as paths in a dialog beam. However, Elson does not explicitly teach that the backend/server searchable data repositories (presumably with paths in a dialog beam (server dialog path stored in the server) are “predicted” and therefore for at least this limitation, newly cited Kiatisevi is relied upon.
However, upon further consideration of all the other limitations argued in the Amendment with RCE filed August 24, 2022 (herein “Amendment”), Applicant’s remarks are persuasive and accordingly, a new ground of rejection is made in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065, and Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2. 

Claim Interpretation
Applicants should note that claim 1, a method claim, is presently subject to a broader interpretation than what is intended given the conditional language “if” used in the “if the local dialogue manager is able to identify the response locally from the local predicted dialogue path, determining ...” and “if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending ...” limitations. See MPEP 2111.04(II). To overcome this broader interpretation, Applicant can amend these limitations to remove the contingent wording.

Claim Objections
Claims 1, 8 and 15, and thus claims 2-7, 9-14 and 16-21 which depend therefrom are objected to because of the following informalities: claims 1, 8 and 15 all recite “an existing dialogue tree,” but then later recite “the overall existing dialogue tree” and thus, the reference back is not precise; the later recitation must instead recite “the existing dialogue tree” or the introduction of antecedent basis should recite “an overall existing dialogue tree.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) in view of Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2 (herein “Kiatisevi NPL”), further in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065 (herein “Soshnikov NPL”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210):
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path);
determining whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited));
sending the response to the device (Elson para. 46-50, backend response as a candidate system response is ranked, and then triggered (executed, thus sent to the device) when exceeds a triggering threshold).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach “which is preemptively generated by the server prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree, or searching the overall existing dialogue tree for the response.
Kiatisevi NPL teaches which is preemptively generated by the server prior to the dialogue, for governing the dialogue wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall existing dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree residing on the server (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Soshnikov NPL further teaches server based sources of knowledge based systems (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claims 2, 9 and 16, Elson teaches wherein the response is determined further based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Regarding claims 3, and 10, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors), but Elson does not explicitly teach the remainder of the limitations of claim 10 or the limitations of claim 3. 
Kiatisevi teaches further comprising preemptively generating, when the response is identified from the dialogue tree, an updated server predicted dialogue path based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Kiatisevi sections 3, 3.1, 3.2, 3.2.1, and 3.3, changes in the environment, including human actions of speech, and acting on the speech in the course of dialog (a response being identified from the existing SPAK tree) are captured and used to update the SPAK knowledge frames for the current state of the dialogue and where the Action frames that can be updated accordingly are thus updated server predicted dialogue paths); and  
updating, on the server the server predicted dialogue path based on the updated server predicted dialogue path (Kiatisevi section 3.3 the SPAK action frames are updated and the predicted dialogue path as detailed in the SPAK dialog management knowledge frames are updated accordingly).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Regarding claims 4, 11 and 18, Elson teaches wherein the device is previously deployed with the local predicted dialogue path (Elson paras. [0026] and [0028]-[0029], ranking engine which ranks candidate responses, the candidate response being a dialog which is represented as a path (previous local predicted dialogue path), and where the ranking engine uses a trained ranking model based on responses of a user to candidates provided (previously) to the user) and the local dialogue manager that drives the dialogue on the device based on the local predicted dialogue path (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (local dialogue manager), uses the ranking engine to rank candidate responses (the local predicted responses) from a trained model of previous responses, and uses a triggering engine to update states of the dialog (having the local predicted dialogue path), where fig. 4 and para. [0026] teach the dialogue being a path).
Regarding claim 6, Elson teaches further comprising preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).
Regarding claims 7, 14 and 21, Elson teaches wherein the updated local predicted dialogue path is to be used to update the local predicted dialogue path (Elson para. [0061], triggering events cause the system to backtrack on dialog beam/tree and start a new path, thus the new path updating the dialog beam/tree and the path that is backtracked on), and 
the updated local dialogue manager is to replace the local dialogue manager (Elson paras. [0026] and [0061], the dialog host manages the list of candidate responses, where each candidate response is referred to as a dialog and a dialog is represented as a path in a dialog beam, the dialog beam is updated from a triggering event, thus when the dialog beam is updated including backtracking to start new paths, the dialog host (local dialogue manager) which operates based on the dialog beam is modified/replaced by the updated dialog beam), wherein the updated local dialogue manager is to drive the dialogue on the device based on the updated local predicted dialogue path (Elson para. [0060], dialog host triggers a candidate which then outputs a response, where paras. [0026]-[0027] and [0032] teach the dialog host manages the dialogs including receiving and processing input as well as outputting responses).
Elson does not explicitly teach transmitting the updated local predicted dialogue path and the updated local dialogue manager to the device.
Kiatisevi NPL teaches the updated local predicted dialogue path and the updated local dialogue manager (Kiatisevi NPL section 3.3 the SPAK knowledge frame tree (see fig, 8 for example) is updated as the dialogue progresses, the SPAK knowledge frame tree controlling dialogue management (thus is a dialog manager) and the branches designated predicted dialogue paths).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches transmitting to the device (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance (be transmitted to a remote node device) of a knowledge based system (local)), is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 8, Elson teaches machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path);
determining whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited)).
sending the response to the device (Elson para. 46-50, backend response as a candidate system response is ranked, and then triggered (executed, thus sent to the device) when exceeds a triggering threshold).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach “which is preemptively generated by the server prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree, or searching the overall existing dialogue tree for the response.
Kiatisevi NPL teaches which is preemptively generated by the server prior to the dialogue, for governing the dialogue wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall existing dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree residing on the server (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Soshnikov NPL further teaches server based sources of knowledge based systems (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 13, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor of a server and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where para. [0039] teaches the dialog host is on the server) receiving a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from a local predicted dialogue path (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response, where fig. 4 and para. [0061], and tables 1-5, illustrate that candidate responses belong to a path); 
a predicted response retriever implemented on a processor and (Elson para. [0038], dialog manager 170) configured for:
determining whether the response is included in a server dialogue path stored in the server (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (responses) are kept track of in a candidate list), backend (server) requests);
if the response is included in the server dialogue path stored in the server (Elson para 24, a “backend response” represents data generated using a dialog manager 170 based on searchable data repositories on backend systems (server), and includes a “proposed” system response to the backend request - thus, a determination that a response is included within the searchable data repositories stored in the server. In para 26, Elson teaches that “candidate” responses (same as proposed responses for example from a backend request) are referred to as dialogs and are represented as a path in a dialog beam. Thus, as the backend response from the backend system are candidate responses, candidate responses are dialogs represented as a path in a dialog beam, the backend response is a path in a dialog beam that comes from the backend (server system)), identifying the response based on the server dialogue path (Elson paras. 35-37, the response returned from the backend is from a particular backend dialog manager such as 170a a music dialog, and thus the backend response (identified response sent back to the dialog mixer via the solicitation) is based on the backend (server) dialog paths of the particular backend dialog manager solicited);
if the response is not included in the server dialogue path stored in the server (Elson para. 35, each backend dialog manager generates some kind of response in response to the backend solicitation, even if it is an error or failure response (for not finding a response to be included in the dialogue path of that particular backend dialog manager solicited));
a response transmitter implemented on a processor and (Elson para. [0038] via the network, the server communicates with and transmits data to/from client device 205) configured for sending the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach “which is preemptively generated by the server previously prior to the dialogue by carving out a portion of an existing dialogue tree residing on the server for governing the dialogue, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path.
Elson further does not explicitly teach that the server dialogue paths are predicted, or wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree, or searching the overall existing dialogue tree for the response.
Kiatisevi NPL teaches which is preemptively generated by the server previously prior to the dialogue, for governing the dialogue wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for enabling the device to independently conduct the dialogue locally using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches server predicted dialogue path (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), and wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL further teaches searching the overall existing dialogue tree for the response (Kiatisevi NPL section 2.1, 3.2.1, 3.2.2, knowledge contents are updated as new knowledge is received from agents, the updating including output actions (which determine an overall existing dialogue as they represent what predicted actions the dialog manager should take given particular inputs, shown in a tree format in fig. 6), where sections 3.3-3.4 teach that dialogue management uses the SPAK frames (that are in a tree format – see figs. 6 and 8) to generate a response to a human, and in a specific example where a face recognition dialogue action of greeting a recognized person by their name cannot be completed (a response is not included in the current server predicted dialogue path) since the face is not recognized, and thus an update is sent to SPAK which searches the knowledge frames (overall existing dialogue tree) to update them and generate a new response of “We haven’t met ... What’s your name”)).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree residing on the server (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Soshnikov NPL further teaches server based sources of knowledge based systems (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame world).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 17, Elson teaches further comprising a predicted path/response generator implemented on a processor and configured for (Elson paras. [0026] and [0060], dialog host), but does not teach the remainder of the limitations of claim 17.
Kiatisevi teaches preemptively generating, when the response is identified from the dialogue tree, an updated server predicted dialogue path based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Kiatisevi sections 3, 3.1, 3.2, 3.2.1, and 3.3, changes in the environment, including human actions of speech, and acting on the speech in the course of dialog (a response being identified from the existing SPAK tree) are captured and used to update the SPAK knowledge frames for the current state of the dialogue and where the Action frames that can be updated accordingly are thus updated server predicted dialogue paths),  
wherein the server predicted dialogue path is updated based on the updated server predicted dialogue path (Kiatisevi section 3.3 the SPAK action frames are updated and the predicted dialogue path as detailed in the SPAK dialog management knowledge frames are updated accordingly).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Regarding claim 20, Elson teaches wherein the predicted path/response generator is further configured for (Elson paras. [0026] and [0060], dialog host) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response, and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation), and 
an updated local dialogue manager (Elson para. [0026], dialog host) based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kiatisevi, P., “A Distributed Architecture for Interactive Robots Based on a Knowledge Software Platform,” PhD Thesis, 2005, Available from http://users.isr.ist.utl.pt/~jseq/ResearchAtelier/papers/pattara_Dr_thesis.pdf - This reference details further the SPAK based robot with a dialogue manager that is disclosed in the Kiatisevi NPL cited herein for the independent claims. In particular, the Kiatisevi PhD Thesis in chapters 3-6 details the SPAK knowledge base platform, that when used in the context of dialogue management for robot-human conversation, is a platform for keeping track of conversational context through robot sensors, in order to perform a type of preemption in the response generation - generating intelligent responses to potential inquiries by the human. Moreover, the robot system of Kiatisevi discloses that the SPAK platform is dynamic – updating its knowledge base, actions and event handling (all contributing towards its dialogue management) according to the changing environment as detected.
Asoh et al., "Jijo-2: an office robot that communicates and learns," in IEEE Intelligent Systems, vol. 16, no. 5, pp. 46-55, Sept.-Oct. 2001, doi: 10.1109/MIS.2001.956081. This reference details a prototype robot, Jijo-2 that uses a dialogue manager that maintains the state of the dialogue and outputs appropriate responses, and where depending on the state, the responses to the input utterances change (thus, a preemptive type of generation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656